Order entered December 21, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00783-CV

                           SOCORRO RODRIGUEZ, Appellant

                                              V.

   FLEXI-VAN LEASING, INC., GULF CONSOLIDATED CHASSIS POOL, LLC,
 MEDITERRANEAN SHIPPING COMPANY (USA) INC., A TO Z TIRE & BATTERY,
                 INC., AND T & W TIRE, LLC, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-15-04298-K

                                          ORDER
       We GRANT appellant’s December 16, 2015 motion for an extension of time to file brief

and ORDER the brief be filed no later than January 12, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE